DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (US 6,175,342) in view of Hochman (US 9,477,438) in further view of Hall (US2015/0185791).
Regarding claim 1, Nicholson discloses a display array (fig. 2, including the mounting bracket 14) comprising first and second display units connected together at adjacent edges thereof (Abstract and fig. 2), a combined power (194, fig. 2) and data port (198, fig. 2), 
the combined power and data ports being mechanically connected together by a removable power and data connector (col. 6, lines 49-54) that also provides power and data connections between the display units (col. 6, lines 49-54),
wherein a seal (134, fig. 10 and col 6, lines 49-54) is provided to inhibit liquid ingress (col. 1, lines 57-61 and col. 7, lines 11-14).
Nicholson fails to disclose wherein the connector provides data connections physically between the first and second display units.
Hochman discloses wherein each said adjacent edge has a combined power and data port (see 132 in fig. 1B) located in a central portion (see fig. 2B and col. 12, lines mechanically connected around each of the adjacent edges (col. 12, lines 44-62) and configured to provide power and data connections between the combined power and data ports of the first and second display units (col. 10, lines 50-55 and col. 11, lines 18-21).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Hochman in the device of Nicholson. The motivation for doing so would have been to provide the ability have communication ports between the adjacent edges of the attachable displays (Hochman; col. 10, lines 50-55 and col. 11, lines 18-21). Ultimately allowing display tile positions to be easily interchanged (Hochman, Abstract; upgrading the screw method of attachment of Nicholson).
Additionally, Nicholson in view of Hochman fails to disclose wherein a seal is provided between each of the power and data ports on the connector and a surrounding connecting mount.
Hall discloses a combined power and data port (2121 and 2130 in fig. 35A) located in a central portion of a surrounding connection mount (2042, fig. 35A); a removable power and data connector (2070, fig. 35A) mechanically connected around each of the surrounding connection mounts (see fig. 35B) of the adjacent edges (para. 35A-B wherein a plug and socket connection is used); a seal (1380 in fig. 35 and para. 7, 249) provided between the removable power and data connector and each of the combined power and data ports at adjacent edges of the first and second displays and surrounding each of the surrounding connection mount (fig. 35), the seal configured to 
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Hall in the device of Nicholson in view of Hochman. The motivation for doing so would have been to provide the ability to create a sealed and locked electrical connection in which water cannot penetrate (Hall; para. 7, 152). Ultimately for outdoor video wall installations.  
Regarding claim 2, Hochman discloses wherein the removable power and data connector comprises a housing (300, fig. 3) that extends between the combined power and data ports of the first and second display units so as to provide a substantially rigid mechanical connection therebetween (col. 12, lines 44-62).
Hall discloses wherein the removable power and data connector comprises a housing that extends around a portion of each of the surrounding connection mounts adjacent edges (see fig. 35 and para. 249)
Regarding claim 3, Nicholson discloses wherein the combined power and data ports (198, fig. 2) are arranged in or on a rear surface of the display units (col. 5, lines 18-31).
Regarding claim 5, Nicholson discloses wherein the seal comprises a gasket around each of the combined power and data ports (col. 1, lines 57-61 and col. 7, lines 11-14).
Regarding claim 6, Nicholson discloses wherein the seal includes a gasket around the removable power and data connector (col. 1, lines 57-61 and col. 7, lines 11-14).
Regarding claim 7, Hochman discloses where the removable power and data connector comprises a plug connector and the combined power and data ports comprise socket connectors (col. 12, lines 44-56).
Regarding claim 8, Nicholson discloses wherein each said combined power and data port comprises a physically separate power port and a data port (see 194 and 198 in fig. 2).
Regarding claim 10, Nicholson discloses wherein each of the first and second display units has at least one additional combined power and data port at a further edge thereof, for connection to a further similar display unit (see fig. 2 and Abstract).
Regarding claim 11, Nicholson discloses wherein one or more of the at least one additional combined power and data ports port that is not connected to another display unit is sealed by a blank connector (see outside of display in fig. 1 and col. 10, lines 47-64; wherein there are no loose/exposed electrical components). Also see Hochman (col. 14, lines 50-67).
Regarding claim 12, Nicholson discloses wherein one or more of the at least one additional combined power and data ports that is not connected to another display unit is connected to a power connector (244, fig. 2) for providing electrical power to the array. Also see Hochman (col. 14, lines 50-67).
Regarding claim 13, Nicholson discloses wherein one or more of the at least one additional combined power and data ports, port that is not connected to another 

Regarding claim 14, Hall discloses wherein at least some of the display units are removably connected to respective mounting brackets (1450, fig. 14), and
wherein the mounting brackets are interconnected by bars that extend through a plurality of the mounting brackets (see fig. 14-16), configured to provide structural integrity to the display array (see fig. 14-16).
The remainder of the claim is rejected in the same manner as claim 1 above.
Regarding claim 15, Nicholson discloses wherein each said display unit is individually removable from its corresponding mounting bracket (see Abstract and fig. 2).
Regarding claim 18, Nicholson discloses wherein one of the mounting brackets houses a power source arranged to provide electrical power to the array (see Abstract and fig. 2).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson in view of Hochman in view of Hall in further view of Richardson (US 2015/0262240).
Regarding claim 9, Nicholson fails to disclose an hdmi input.
Richardson discloses wherein in the data port comprises an HDMI a High-Definition Multimedia Interface port (para. 43, 49).
When the invention was made it would have been obvious to one of ordinary skill in the art to include the teachings of Richardson in the device of Nicholson. The .

Claims 69-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Nicholson in view of Hochman in view of Hall in further view of Auld (US 2012/0002357).
Regarding claim 69, Nicholson fails to disclose seals.
Auld discloses further comprising: second seals each provided around a peripheral edge of the combined power and data ports at the adjacent edge of the first and second display units, wherein the second seals are configured to inhibit liquid ingress to each of the combined power and data ports at the adjacent edge of the first and second display units when the removable power and data connector is mechanically connected to both of the combined power and data ports (para. 149, 128).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Auld in the device of Nicholson. The motivation for doing so would have been to provide the ability waterproof connections between connectable displays (Auld; para. 149, 128), providing connectable displays for outdoor use.
Claim 70 is rejected for the same reasons as claim 69.


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628